THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO HIGH
PLAINS GAS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.




HIGH PLAINS GAS, INC.




WARRANT TO PURCHASE SHARES OF COMMON STOCK




1.

Issuance. In consideration of good and valuable consideration as set forth in
the Purchase Agreement (defined below), including without limitation the
Purchase Price, the receipt and sufficiency of which is hereby acknowledged by
High Plains Gas, Inc., a Nevada corporation (the “Company”), Tonaquint, Inc., a
Utah corporation, its successors or registered assigns (the “Holder”), is hereby
granted the right to purchase at any time on or after the Issue Date (as defined
below) until the date which is the last calendar day of the month in which the
fifth anniversary of the Issue Date occurs (the “Expiration Date”), the number
of fully paid and nonassessable shares (the “Warrant Shares”) of the Company’s
common stock, par value $0.001 per share (the “Common Stock”), equal to 50% of
the Outstanding Balance (as defined in that certain Secured Convertible
Promissory Note issued to the Holder pursuant to the Purchase Agreement (the
“Note”)) as of the Issuance Date (as defined in the Note) divided by the
Exercise Price (defined below), as such number may be adjusted pursuant to the
terms and conditions of this Warrant. This Warrant to Purchase Shares of Common
Stock (this “Warrant”) is being issued pursuant to the terms of that certain
Securities Purchase Agreement dated March 9, 2012, as the same may be amended
from time to time (the “Purchase Agreement”), to which the Company and the
Holder (or the Holder’s predecessor in interest) are parties.




Unless otherwise indicated herein, capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Purchase Agreement.




This Warrant was originally issued to the Holder or the Holder’s predecessor in
interest on March 9, 2012 (the “Issue Date”).




2.

Exercise of Warrant.




2.1

General.




(a) This Warrant is exercisable in whole or in part at any time and from time to
time commencing on the Issue Date and ending on the Expiration Date. Such
exercise shall be effectuated by submitting to the Company (either by delivery
to the Company or by email or facsimile transmission) a completed and duly
executed Notice of Exercise substantially in the form attached to this Warrant
as Exhibit A. The date such Notice of Exercise is either faxed, emailed or
delivered to the Company shall be the “Exercise Date,” provided that, if such
exercise represents the full exercise of the outstanding balance of the Warrant,
the Holder shall tender this Warrant to the Company within five (5) Trading Days
thereafter. The Notice of Exercise shall be executed by the Holder and shall
indicate (i) the number of Delivery Shares (as defined below) to be issued
pursuant to such exercise and (ii) if applicable (as provided below), whether
the exercise is a cashless exercise.




For purposes of this Warrant, the term “Trading Day” means any day during which
the principal market on which the Common Stock is traded (the “Principal
Market”) shall be open for business.




(b) Notwithstanding any other provision contained herein or in any other
Transaction Document to the contrary, for so long as this Warrant is not a
registered security that is freely tradable by the Holder, at any time prior to
the Expiration Date, the Holder may elect a “cashless” exercise of this Warrant
for any Warrant Shares whereby the Holder shall be entitled to receive a number
of shares of Common Stock equal to (x) the excess of the Current Market Value
(as defined below) over the aggregate Exercise Price of the Exercise Shares (as
defined below), divided by (y) the Adjusted Price of the Common Stock (as
defined below).




For the purposes of this Warrant, the following terms shall have the following
meanings:




“Adjusted Price of the Common Stock” shall mean the lower of (a) the Conversion
Price, as defined in the Note, as such Conversion Price may be adjusted pursuant
to the terms of such Note, and (b) the Market Price, as defined in the Note,
without regard to whether such Note remains outstanding or has been fully
repaid, cancelled or otherwise retired (or exchanged pursuant to Section 17(d)
of the Note), on any relevant Exercise Date.




“Current Market Value” shall mean an amount equal to the Market Price of the
Common Stock (as defined below), multiplied by the number of Exercise Shares
specified in the applicable Notice of Exercise.




“Closing Price” shall mean the 4:00 P.M. last sale price of the Common Stock on
the Principal Market on the relevant Trading Day(s), as reported by Bloomberg LP
(or if that service is not then reporting the relevant information regarding the
Common Stock, a comparable reporting service of national reputation selected by
the Holder and reasonably acceptable to the Company) (“Bloomberg”) for the
relevant date.




“Delivery Shares” means those shares of Common Stock issuable and deliverable
upon the exercise of this Warrant.




“Exercise Price” shall mean $0.10 per share of Common Stock.




“Exercise Shares” shall mean those Warrant Shares subject to an exercise of the
Warrant by the Holder.  By way of illustration only and without limiting the
foregoing, if (a) the Warrant is initially exercisable for 4,180,000 Warrant
Shares and the Holder has not previously exercised the Warrant, and (b) the
Holder were to make a cashless exercise with respect to 5,000 Warrant Shares
pursuant to which 6,000 Warrant Shares would be issuable to the Holder, then (1)
the Warrant shall be deemed to have been exercised with respect to 5,000
Exercise Shares, (2) the Warrant would remain exercisable for 4,175,000 Warrant
Shares, and (3) the Warrant shall be deemed to have been exercised with respect
to 6,000 Delivery Shares.




“Market Price of the Common Stock” shall mean the higher of: (i) the Closing
Price of the Common Stock on the Issue Date; or (ii) the VWAP (as defined below)
of the Common Stock for the Trading Day that is two (2) Trading Days prior to
the Exercise Date.




“VWAP” shall mean the volume-weighted average price of the Common Stock on the
Principal Market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.




(c) If the Notice of Exercise form elects a “cash” exercise (or if the cashless
exercise referred to in the immediately preceding subsection (b) is not
available in accordance with the terms hereof), the Exercise Price per share of
Common Stock for the Delivery Shares shall be payable, at the election of the
Holder, in cash or by certified or official bank check or by wire transfer in
accordance with instructions provided by the Company at the request of the
Holder.




(d) Upon the appropriate payment to the Company, if any, of the Exercise Price
for the Delivery Shares, together with the surrender of this Warrant (if
required), the Company shall immediately deliver or cause the Company’s Transfer
Agent to deliver the applicable Delivery Shares electronically via
Deposit/Withdrawal at Custodian (“DWAC”) to the account designated by the Holder
on the Notice of Exercise.  If for any reason the Company is not able to so
deliver the Delivery Shares via DWAC, notwithstanding its best efforts to do so,
the Company shall deliver certificates representing the Delivery Shares to the
Holder as provided in the Notice of Exercise (the certificates delivered in such
manner, the “Delivery Share Certificates”) within three (3) Trading Days (such
third Trading Day, a “Delivery Date”) of (i) with respect to a “cashless
exercise,” the Exercise Date as the case may be, or, (ii) with respect to a
“cash” exercise, the later of the Exercise Date or the date the payment of the
Exercise Price for the relevant Delivery Shares is received by the Company.




(e) The Company understands that a delay in the electronic delivery of Delivery
Shares or the delivery of the Delivery Share Certificates, as the case may be,
beyond the Delivery Date (assuming electronic delivery is not available) could
result in economic loss to the Holder. As compensation to the Holder for such
loss, the Company agrees to pay, in addition to all other penalties and fees set
forth in the Transaction Documents, late payment fees (as liquidated damages and
not as a penalty) to the Holder for late delivery of Delivery Shares or Delivery
Share Certificates, as applicable, equal to $1,500.00 per day until such
Delivery Shares or Delivery Share Certificates are delivered. The Company shall
pay any payments incurred under this subsection in immediately available funds
upon demand. Furthermore, in addition to any other remedies which may be
available to the Holder, in the event that the Company fails for any reason to
effect delivery of the Delivery Shares or the Delivery Share Certificates, as
applicable, by the Delivery Date, the Holder may revoke all or part of the
relevant Warrant exercise by delivery of a notice to such effect to the Company,
whereupon the Company and the Holder shall each be restored to their respective
positions immediately prior to the exercise of the relevant portion of this
Warrant, except that the liquidated damages described above shall be payable
through the date notice of revocation or rescission is given to the Company.




(f) The Holder shall be deemed to be the holder of the Delivery Shares issuable
to it in accordance with the provisions of this Section 2.1 on the Exercise
Date.




2.2

Ownership Limitation. Notwithstanding the provisions of this Warrant, if at any
time after the date hereof, the Holder shall or would receive shares of Common
Stock upon exercise of this Warrant or in payment of interest or principal under
the Note or upon conversion of the Note, so that the Holder would, together with
other shares of Common Stock held by it or its Affiliates, own or beneficially
own by virtue of such action or receipt of additional shares of Common Stock a
number of shares exceeding 4.99% of the number of shares of Common Stock
outstanding on such date (the “4.99% Cap”), the Company shall not be obligated
and shall not issue to the Holder shares of Common Stock which would exceed the
4.99% Cap, but only until such time as the 4.99% Cap would no longer be exceeded
by any such receipt of shares of Common Stock by the Holder. Notwithstanding the
forgoing, at such times that the Market Capitalization of the Common Stock is
less than Five Hundred Thousand and 00/100 Dollars ($500,000.00), the term
“4.99%” shall be replaced in each instance in the preceding sentence with
“9.99%”.  For purposes of this Agreement, the term “Market Capitalization of the
Common Stock” shall mean the product equal to (a) the average VWAP (as defined
in the Note) of the Common Stock for the immediately preceding thirty (30)
Trading Days, multiplied by (b) the aggregate number of outstanding shares of
Common Stock as reported on the Company’s most recently filed Form 10-Q or Form
10-K.  The foregoing limitations are enforceable, unconditional and non-waivable
and shall apply to all Affiliates and assigns of the Holder.




3.

Mutilation or Loss of Warrant. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) receipt of reasonably
satisfactory indemnification, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will execute and deliver to the Holder
a new Warrant of like tenor and date and any such lost, stolen, destroyed or
mutilated Warrant shall thereupon become void.




4.

Rights of the Holder. The Holder shall not, by virtue of this Warrant alone, be
entitled to any rights of a stockholder in the Company, either at law or in
equity, and the rights of the Holder with respect to or arising under this
Warrant are limited to those expressed in this Warrant and are not enforceable
against the Company except to the extent set forth herein.




5.

Protection Against Dilution and Other Adjustments.




5.1

Capital Adjustments.  If the Company shall at any time prior to the expiration
of this Warrant subdivide the Common Stock, by split-up or stock split, or
otherwise, or combine its Common Stock, or issue additional shares of its Common
Stock as a dividend, the number of Warrant Shares issuable on the exercise of
this Warrant shall forthwith be automatically increased proportionately in the
case of a subdivision, split or stock dividend, or proportionately decreased in
the case of a combination.  Appropriate adjustments shall also be made to the
Exercise Price, Conversion Price (in the event of a cashless exercise), and
other applicable amounts, but the aggregate purchase price payable for the total
number of Warrant Shares purchasable under this Warrant (as adjusted) shall
remain the same. Any adjustment under this Section 5.1 shall become effective
automatically at the close of business on the date the subdivision or
combination becomes effective, or as of the record date of such dividend, or in
the event that no record date is fixed, upon the making of such dividend.




5.2

Reclassification, Reorganization and Consolidation.  In case of any
reclassification, capital reorganization, or change in the capital stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 5.1 above), then the Company shall make appropriate
provision so that the Holder shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and
other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by the Holder immediately prior to
such reclassification, reorganization, or change.  In any such case appropriate
provisions shall be made with respect to the rights and interest of the Holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
Warrant Share payable hereunder, provided the aggregate purchase price shall
remain the same.




5.3

Subsequent Equity Sales. If the Company or any subsidiary thereof, as
applicable, at any time while this Warrant is outstanding, shall sell or grant
any option to purchase, or sell or grant any right to reprice, or otherwise
dispose of or issue (or announce any offer, sale, grant or any option to
purchase or other disposition of) any Common Stock, preferred shares convertible
into Common Stock, or debt, warrants, options or other instruments or securities
which are convertible into or exercisable for shares of Common Stock, including
any Common Stock issued upon conversions under the Note or any deemed issuances
of Common Stock under the Note (together herein referred to as “Equity
Securities”), at an effective price per share less than the Exercise Price (such
lower price, the “Base Share Price” and such issuance collectively, a “Dilutive
Issuance”) (if the holder of the Common Stock or Equity Securities so issued
shall at any time, whether by operation of purchase price adjustments, reset
provisions, floating conversion, exercise or exchange prices or otherwise, or
due to warrants, options, or rights per share which are issued in connection
with such issuance, be entitled to receive shares of Common Stock at an
effective price per share that is less than the Exercise Price, such issuance
shall be deemed to have occurred for less than the Exercise Price on such date
of the Dilutive Issuance), then the Exercise Price shall be reduced and only
reduced to equal the Base Share Price and the number of Warrant Shares issuable
hereunder shall be increased such that the aggregate Exercise Price payable
hereunder, after taking into account the decrease in the Exercise Price, shall
be equal to the aggregate Exercise Price payable prior to such adjustment (such
adjusted number of Warrant Shares issuable hereunder, the “Adjusted Warrant
Shares”). Such adjustment shall be made whenever such Common Stock or Equity
Securities are issued. The Company shall notify the Holder, in writing, no later
than the Trading Day following the issuance of any Common Stock or Equity
Securities subject to this Section 5.3, indicating therein the applicable
issuance price, or applicable reset price, exchange price, conversion price, or
other pricing terms (such notice, the “Dilutive Issuance Notice”). For purposes
of clarification, whether or not the Company provides a Dilutive Issuance Notice
pursuant to this Section 5.3, upon the occurrence of any Dilutive Issuance,
after the date of such Dilutive Issuance the Holder is entitled to receive the
Adjusted Warrant Shares at an Exercise Price equal to the Base Share Price
regardless of whether the Holder accurately refers to the Base Share Price in
the Notice of Exercise.




5.4

Notice of Adjustment. When any adjustment is required to be made in the number
or kind of shares purchasable upon exercise of this Warrant, or in the Exercise
Price, pursuant to the terms hereof, the Company shall promptly notify the
Holder of such event and of the number of Warrant Shares or other securities or
property thereafter purchasable upon exercise of this Warrant.




5.5

Exceptions to Adjustment.  Notwithstanding the provisions of Sections 5.3 and
5.4, no adjustment to the Exercise Price shall be effected as a result of an
Excepted Issuance.  “Excepted Issuances” shall mean, collectively, (i) the
Company’s issuance of securities in connection with strategic license agreements
and other partnering arrangements so long as such issuances are not for the
purpose of raising capital and in which holders of such securities or debt are
not at any time granted registration rights, and (ii) the Company’s issuance of
Common Stock or the issuance or grant of options to purchase Common Stock to
employees, directors, officers and consultants, pursuant to plans or agreements
duly authorized by the Company’s board of directors.   




6.

Certificate as to Adjustments. In each case of any adjustment or readjustment in
the shares of Common Stock issuable on the exercise of this Warrant, the Company
at its expense will promptly cause its Chief Financial Officer or other
appropriate designee to compute such adjustment or readjustment in accordance
with the terms of this Warrant and prepare a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock issued or sold or deemed to have been issued or sold, (b) the
number of shares of Common Stock outstanding or deemed to be outstanding, and
(c) the Exercise Price and the number of shares of Common Stock to be received
upon exercise of this Warrant, in effect immediately prior to such adjustment or
readjustment and as adjusted or readjusted as provided in this Warrant. The
Company will forthwith mail a copy of each such certificate to the Holder and
any Warrant Agent (as defined below) appointed pursuant to Section 8 hereof.




7.

Transfer to Comply with the Securities Act. This Warrant, and the Warrant
Shares, have not been registered under the 1933 Act. Neither this Warrant nor
any of the Warrant Shares or any other security issued or issuable upon exercise
of this Warrant may be sold, transferred, pledged or hypothecated without (a) an
effective registration statement under the 1933 Act relating to such security or
(b) an opinion of counsel reasonably satisfactory to the Company that
registration is not required under the 1933 Act. Until such time as registration
has occurred under the 1933 Act, each certificate for this Warrant, the Warrant
Shares and any other security issued or issuable upon exercise of this Warrant
shall contain a legend, in form and substance satisfactory to counsel for the
Company, setting forth the restrictions on transfer contained in this Section 7.
Any such transfer shall be accompanied by a transferor assignment substantially
in the form attached to this Warrant as Exhibit B (the “Transferor Assignment”),
executed by the transferor and the transferee and submitted to the Company. Upon
receipt of the duly executed Transferor Assignment, the Company shall register
the transferee thereon as the new Holder on the books and records of the Company
and such transferee shall be deemed a “registered holder” or “registered assign”
for all purposes hereunder, and shall have all the rights of the Holder.




8.

Warrant Agent. The Company may, by written notice to the Holder, appoint an
agent (a “Warrant Agent”) for the purpose of issuing shares of Common Stock on
the exercise of this Warrant pursuant hereto, exchanging this Warrant pursuant
hereto, and replacing this Warrant pursuant hereto, or any of the foregoing, and
thereafter any such issuance, exchange or replacement, as the case may be, shall
be made at such office by such Warrant Agent.




9.

Transfer on the Company’s Books. Until this Warrant is transferred on the books
of the Company, the Company may treat the Holder as the absolute owner hereof
for all purposes, notwithstanding any notice to the contrary.




10.

Notices.  Any notice required or permitted hereunder shall be given in the
manner provided in the subsection headed “Notices” in the Purchase Agreement,
the terms of which are incorporated herein by reference.




11.

Supplements and Amendments; Whole Agreement.

This Warrant may be amended or supplemented only by an instrument in writing
signed by the parties hereto. This Warrant, together with the Purchase Agreement
and all the other Transaction Documents, taken together, contain the full
understanding of the parties hereto with respect to the subject matter hereof
and thereof and there are no representations, warranties, agreements or
understandings with respect to the subject matter hereof and thereof other than
as expressly contained herein and therein.




12.

Governing Law.  This Warrant shall be governed by, and construed in accordance
with, the laws of the State of Utah, without reference to the choice of law
provisions thereof. The Company and, by accepting this Warrant, the Holder, each
irrevocably submits to the exclusive personal jurisdiction of the courts of the
State of Utah located in Salt Lake County and the United States District Court
for the District of Utah for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Warrant and the transactions
contemplated hereby. The Company and, by accepting this Warrant, the Holder,
each irrevocably consents to the jurisdiction of any such court in any such
suit, action or proceeding and to the laying of venue in such court. The Company
and, by accepting this Warrant, the Holder, each irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
Service of process in connection with any such suit, action or proceeding may be
served on each party hereto anywhere in the world by the same methods as are
specified for the giving of notices under this Warrant.




13.

Remedies. The remedies at law of the Holder of this Warrant in the event of any
default or threatened default by the Company in the performance of or compliance
with any of the terms of this Warrant are not and will not be adequate and,
without limiting any other remedies available to the Holder in the Transaction
Documents, law or equity, to the fullest extent permitted by law, such terms may
be specifically enforced by a decree for the specific performance of any
agreement contained herein or by an injunction against a violation of any of the
terms hereof or otherwise.




14.

Counterparts. This Warrant may be executed in any number of counterparts and
each of such counterparts shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument. Signature delivered via facsimile or email shall be considered
original signatures for purposes hereof.




15.

Descriptive Headings.  Descriptive headings of the sections of this Warrant are
inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.




[Remainder of page intentionally left blank]





1







IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
an officer thereunto duly authorized.




Dated: March 9, 2012




HIGH PLAINS GAS, INC.







By: _______________________________




___________________________________

(Print Name)




____________________________________

(Title)








[Signature page to Warrant]







EXHIBIT A




NOTICE OF EXERCISE OF WARRANT




TO:

HIGH PLAINS GAS, INC.

ATTN: _______________

VIA FAX TO: (    )______________




The undersigned hereby irrevocably elects to exercise the right, represented by
the Warrant to Purchase Shares of Common Stock dated as of March 9, 2012 (the
“Warrant”), to purchase                   shares of the common stock, $0.001 par
value (“Common Stock”), of HIGH PLAINS GAS, INC., and tenders herewith payment
in accordance with Section 2 of the Warrant, as follows:




_______

CASH: $__________________________ = (Exercise Price x Delivery Shares)




_______

Payment is being made by:

_____

enclosed check

_____

wire transfer

_____

other




_______

CASHLESS EXERCISE:




Net number of Delivery Shares to be issued to Holder: ______*




* based on:

Current Market Value - (Exercise Price x Exercise Shares)

    Adjusted Price of the Common Stock




Where:

Market Price of the Common Stock [“MP”]

    =

$____________

Exercise Shares

 

    =

_____________

Current Market Value [MP x Exercise Shares]  =

$____________

Exercise Price

 

    =

$____________

Adjusted Price of the Common Stock

    =

$____________




Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Warrant.




It is the intention of the Holder to comply with the provisions of Section 2.2
of the Warrant regarding certain limits on the Holder’s right to exercise
thereunder. The Holder believes this exercise complies with the provisions of
such Section 2.2. Nonetheless, to the extent that, pursuant to the exercise
effected hereby, the Holder would have more shares of Common Stock than
permitted under Section 2.2, this notice should be amended and revised, ab
initio, to refer to the exercise which would result in the issuance of the
maximum number of such shares permitted under such provision. Any exercise above
such amount is hereby deemed void and revoked.




As contemplated by the Warrant, this Notice of Exercise is being sent by
facsimile to the fax number and officer indicated above.




If this Notice of Exercise represents the full exercise of the outstanding
balance of the Warrant, the Holder either (1) has previously surrendered the
Warrant to the Company or (2) will surrender (or cause to be surrendered) the
Warrant to the Company at the address indicated above by express courier within
five (5) Trading Days after delivery or email or facsimile transmission of this
Notice of Exercise; provided that the Warrant Shares to be delivered pursuant to
this Notice of Exercise have been delivered to the Holder as of such date.




The certificates representing the Delivery Shares should be transmitted by the
Company to the Holder




_______ via express courier, or




_______ by electronic transfer




after receipt of this Notice of Exercise (by facsimile transmission or
otherwise) to:




_____________________________________

_____________________________________

_____________________________________







Dated:

_____________________







___________________________

[Name of Holder]




By:________________________

















EXHIBIT B




FORM OF TRANSFEROR ENDORSEMENT

(To be signed only on transfer of the Warrant)




For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the Warrant to Purchase Shares of Common Stock dated as of March 9, 2012 (the
“Warrant”) to purchase the percentage and number of shares of common stock,
$0.001 par value (“Common Stock”), of HIGH PLAINS GAS, INC. specified under the
headings “Percentage Transferred” and “Number Transferred,” respectively,
opposite the name(s) of such person(s) and appoints each such person attorney to
transfer the undersigned’s respective right on the books of HIGH PLAINS GAS,
INC. with full power of substitution in the premises.




Transferees

Percentage Transferred   

Number Transferred













Dated:___________, ______




______________________________

[Transferor Name must conform to the name of             Holder as specified on
the face of the Warrant]




By: ___________________________

Name: _________________________




Signed in the presence of:




_________________________

(Name)







ACCEPTED AND AGREED:




_________________________

[TRANSFEREE]




By: _______________________

Name: _____________________












